          Case 2:18-cv-00111-APG-DJA Document 73 Filed 09/30/20 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 NEILL SAMUELL,                                        Case No.: 2:18-cv-00111-APG-DJA

 4          Plaintiff                                   Order Dismissing Defendant Corral

 5 v.

 6 LT. OWENS, et al.,

 7          Defendants

 8        On August 27, 2020, plaintiff Neill Samuell was advised by the court that his claims

 9 against defendant Corral would be dismissed without prejudice unless by September 26, 2020,

10 Samuell either filed proper proof of service or showed good cause why such service was not

11 timely made. ECF No. 65. Samuell has failed to do so.

12        I THEREFORE ORDER that plaintiff Neill Samuell’s claims against defendant Corral

13 are DISMISSED without prejudice.

14        DATED this 30th day of September, 2020.

15

16
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
